        Case 1:19-cr-10080-NMG Document 2112 Filed 08/26/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
 v.
                                                           Case No. 1:19-cr-10080-NMG
 GREGORY COLBURN et al.,
 Defendants

            DEFENDANTS’ ASSENTED-TO MOTION FOR LEAVE
          TO FILE UNDER SEAL A BRIEF AND EXHIBITS OPPOSING
     PAT HADEN’S MOTION TO INTERVENE AND QUASH TRIAL SUBPOENA
       Defendants Gamal Abdelaziz and John Wilson respectfully move this Court for leave to

file under seal their forthcoming opposition to Pat Haden’s Motion to Intervene and Quash Trial

Subpoena (D.E. 2094). As with Mr. Haden’s motion (which the Court allowed to be filed under

seal (D.E. 2091)), Defendants’ opposition will include sensitive, confidential, and personally

identifiable information. Accordingly, under Local Rule 7.2, Defendants ask that the Court grant

leave to file under seal: (a) their opposition brief and (b) exhibits thereto. Defendants will

provide the government and Mr. Haden’s counsel unredacted copies of their opposition briefing.

The government has assented to this request.




                                                  1
      Case 1:19-cr-10080-NMG Document 2112 Filed 08/26/21 Page 2 of 3




Respectfully submitted,

By their counsel
/s/ Michael Kendall                      /s/ Brian T. Kelly
Michael Kendall (BBO #544866)            Brian T. Kelly (BBO # 549566)
Lauren Papenhausen (BBO# 655527)         Joshua C. Sharp (BBO # 681439)
WHITE & CASE LLP                         Lauren M. Maynard (BBO # 698742)
75 State Street                          NIXON PEABODY LLP
Boston, MA 02109-1814                    53 State Street
Telephone: (617) 979-9310                Boston, MA 02109
michael.kendall@whitecase.com            (617) 345-1000
lauren.papenhause@whitecase.com          bkelly@nixonpeabody.com
                                         jsharp@nixonpeabody.com
Andrew Tomback (pro hac vice)            lmaynard@nixonpeabody.com
McLaughlin & Stern, LLP                  Robert Sheketoff (BBO # 457340)
260 Madison Avenue                       One McKinley Square
New York, NY 10016                       Boston, MA 02109
Telephone: (212) 448-1100                (617)-367-3449
ATomback@mclaughlinstern.com
                                         Counsel for Gamal Abdelaziz
Counsel for John Wilson

Date: August 26, 2021




                                     2
        Case 1:19-cr-10080-NMG Document 2112 Filed 08/26/21 Page 3 of 3




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

         The undersigned counsel hereby certifies that counsel for Defendants have conferred
 with counsel for the government and attempted in good faith to resolve or narrow the issues
 raised by this motion. The government assents to the relief requested.

                                           /s/ Michael Kendall
                                           Michael Kendall




                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                             /s/ Michael Kendall
                                             Michael Kendall




                                                3
